DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2021-0039975, filed on 03/26/2021 in Korea.

Information Disclosure Statement
The IDS filed on 12/15/2021 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 12/15/2021 is acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US 2017/0318689] (Kim et al. [689], hereinafter) in view of Kim et al. [US 2016/0363803] (Kim et al. [803], hereinafter).
Regarding claim 1, Kim et al. [689] disclose a display device (figures 1-8) comprising:
a display module (200, figures 1A and 3A);
a roller (110, figure 1A) connected to a first end of the display module (a bottom end of the display module 200, figure 1A);
a flexible circuit board (220, figure 3A) connected to a second end (the flexible circuit board 220 connected to a top end of the display module 200, figure 3A) of the display module opposite the first end;
a printed circuit board (210, figure 3A) facing a back surface of the display module and connected to the flexible circuit board (figure 3A),
a first holder (510, figure 3A) disposed between the printed circuit board and the display module; and
a second holder (520, figure 3A) configured to accommodate the printed circuit board and the flexible lo circuit board.
Kim et al. [689] disclose the claimed invention except for a connection part protruding from the first holder toward the printed circuit board and connected to the printed circuit board.
	Kim et al. [803] disclose a display device (figures 1-7) comprising a display module (200, figures 1 and 3-4), at least one flexible circuit board (540, figure 3) connected to one edge of the display module (200, figure 3) and another end to a printed circuit board (520, figure 3) and a first holder (320, figure 3) disposed between the display module and the printed circuit board (520, figure 3) and a connection part (see attached figure 3 below of Kim et al. [803]) protruding from the first holder toward the printed circuit board and connected to the printed circuit board (520, figure 3).

    PNG
    media_image1.png
    584
    755
    media_image1.png
    Greyscale

It would have been to one of ordinary skill in the art at the time the invention was made to add a connection part between the first holder and the printed circuit board of Kim et al. [689], as suggested by Kim et al. [803], for the purpose of providing a heat dissipation heat therefrom the printed circuit board.
Regarding claim 2, Kim et al. [689] disclose the claimed invention except for wherein the printed circuit board is spaced apart from the first holder.
	Kim et al. [803] disclose the wherein the printed circuit board is spaced apart from the first holder (the printed circuit board 520 is spaced apart therefrom the surface of the first holder (320, figure 3).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the printed circuit board mounting design of Kim et al. [803], in the display device of Kim et al. [689], for the purpose of providing a dissipation path between the first holder and the printed circuit board.
Regarding claim 3, Kim et al. [689], in view of Kim et al. [803], disclose wherein an accommodating groove into which the second end of the display module, the flexible circuit board, the printed circuit board, the first holder, and the connection part are inserted, is defined in the second holder (520, figures 1 and 3A).
Regarding claim 4, Kim et al. [689] disclose the claimed invention except for wherein the first holder comprises a first surface facing and spaced apart from the printed circuit board; and a second surface disposed around the first surface and spaced further apart from the back surface of the display module than the first surface, wherein the connection part protrudes from the first surface.
Kim et al. [803] disclose wherein the first holder (320, figure 3) comprises a first surface (see attached figure 3 above) facing and spaced apart from the printed circuit board (520, figure 3); and a second surface (figure 3) disposed around the first surface and spaced further apart from the back surface of the display module than the first surface, wherein the connection part protrudes from the first surface (see attached figure 3, above).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the first holder design of Kim et al. [803] for the first holder of Kim et al. [689], for the purpose of providing additional space to release heat therefrom the printed circuit board in the display device.
Regarding claim 5, Kim et al., [689], in view of Kim et al. [803], disclose wherein the flexible circuit board (220, figure 3A) is bent and extends on one side surface of the first holder  (510, figure 3A) adjacent to the second end of the display module and on the first surface so as to be connected to the printed circuit board (210, figure 3A).
Regarding claim 6, Kim et al., [689] disclose the claimed invention except for wherein the flexible circuit board is disposed in a groove defined by a recessed portion of the one side surface of the first holder.
	Kim et al. [803] disclose wherein the flexible circuit board is disposed in a groove defined by a recessed portion (313, figures 1 and 3-4) of the one side surface of the first holder.
	It would have been to one of ordinary skill in the art at the time the invention was made to add the recessed portion on the side of the first holder of Kim et al. [689], as suggested by Kim et al. [803], for the purpose of protecting a bending portion of the flexible circuit board, and reducing a thickness of the display device. 
 Regarding claim 7, Kim et al. [689], in view of Kim et al. [803], disclose wherein an inner surface of the second holder (520, figure 3A) defining the accommodating groove comprises a first inner surface facing the first and second surfaces and a second inner surface facing the first inner surface; and the printed circuit board (210, figure 3A) and a portion of the flexible circuit board disposed on the first surface are disposed in a space between the first surface and the first inner surface (figure 3A).
Regarding claim 9, Kim et al. [689], in view of Kim et al. [803], disclose wherein the another end of the display module is disposed between the second inner surface and the first holder (figure 3A).
Regarding claim 10, Kim et al. [689], in view of Kim et al. [803], disclose wherein the second holder (520, figure 3A) comprises:
a first portion (a horizontal portion of the second holder 520, figure 3A) disposed on the second end of the display module;
a second portion (a right-down-vertical portion of the second holder 520, figure 3A) extending from the first portion and having the first inner surface; and
a third portion (a left-down-vertical portion of the second holder 520, figure 3A) extending from the first portion and having the second inner surface, wherein the third portion has a length smaller than that of the second portion in a first direction from the first end of the display module toward the other end thereof (figure 3A).
Regarding claim 11, Kim et al. [689], in view of Kim et al. [803], disclose an arm (300, figure 1A), disposed on the back surface of the display module, connected to the second holder, and configured to expand or contract.
Regarding claim 12, Kim et al. [689], in view of Kim et al. [803], disclose wherein the arm comprises a plurality of joint units (330 & 340, figures 2A-2B) coupled to each other.
Regarding claim 19, Kim et al. [689] disclose the claimed invention except for wherein: the flexible circuit board is provided in plurality; and the plurality of flexible circuit boards are respectively disposed in a plurality of grooves defined on one side surface of the first holder adjacent to the second end of the display module. 
Kim et al. [803] disclose wherein the flexible circuit board (540, figure 4) is provided in plurality; and the plurality of flexible circuit boards are respectively disposed in a plurality of grooves (313, figures 4 and 6) defined on one side surface of the first holder adjacent to the second end of the display module. 
	It would have been to one of ordinary skill in the art at the time the invention was made to use the holder design having a plurality of recessed grooves therein of Kim et al. [803], in the holder of Kim et al. [689], for the purpose of protecting/guiding/railing the plurality of flexible circuit board in the display device.
 
Allowable Subject Matter
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance:  The claim 20 discloses the combination features of “a first holder disposed between a printed circuit board and a display module and defining a recessed portion in which the printed circuit board is disposed; and a second holder configured to accommodate the first holder, the printed circuit board, and a flexible circuit board, wherein the printed circuit board is spaced apart from a first surface of the first holder defining the recessed portion.”  These features, in conjunction with other features, as claimed in the claim 20, were neither found to be disclosed, nor suggested by the prior art of records.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 8 and 13-18  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claim 8 discloses a feature(s) of “wherein the second surface is in contact with a portion of the first inner surface facing the second surface.”  This feature(s), in conjunction with other features, as claimed in the combination features of the claims 7, 4, 3 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  
 	The claim 13 discloses a feature(s) of “wherein one end of the arm is disposed in a recessed portion defined on one surface of the second holder.”  This feature(s), in conjunction with other features, as claimed in the combination features of the claims 11 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claim 14 depends on the allowed claim 13.
The claim 15 discloses the combination features of “a first protruding portion that protrudes from the first holder toward the display module, wherein the first protruding portion passes through a first opening defined in the display module.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claim 16 depends on the allowed claim 15.
 	The claim 17 discloses the combination features of “a support plate disposed on a front surface of the display module; and second protruding portion protruding from the support plate toward the display module, wherein the second protruding portion passes through a first opening defined in the display module and a second opening defined in the first holder.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claim 18 depends on the allowed claim 17.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park et al. [US 2016/0363960] disclose flexible display apparatus;
Kim [US 2020/0077194] discloses display apparatus; and
Bok et al. [US 2021/0014982] disclose a display apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
12/01/2022